DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 15, 16, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DiBiaso et al. (US 2006/0274855 A1, cited in the IDS) in view of Lopez (WO 2019/027360 A1, cited in the IDS).
	Regarding claim 1: 
As shown in FIGS. 1-7, DiBiaso discloses a source apparatus configured to perform non-coherent transmission, comprising: 
a transceiver (FIG. 7, terrestrial repeater 702); 
a memory (FIG. 7, inherent); and 
a processor (FIG. 7, inherent) communicatively coupled to the transceiver and the memory, wherein the processor, the transceiver, and/or the memory are configured to: 
wherein an M-ary phase shift keying (PSK) modulation being partitioned into the plurality of modulation levels (paragraph 32; “ A primary signal having MPSK modulation may be received and a secondary signal added to symbols from the MPSK modulated signal as an offset to produce and offset signal [ Hence, a MPSK modulation is partitioned into a first modulation level comprising first data and second modulation comprising second data]); 
determine a total differential phase between a previous symbol and the current symbol as a sum of level differential phases of the plurality of modulation levels, the level differential phase of each of the plurality of modulation levels being based on the level encoded data portion mapped to that modulation level (Paragraph 34-36 “Tsym represents the symbols time period. The first equation represents a reference point for the first subcarrier. The second equation gives a +/- 15 degree offset for Differential Modulation for the remaining subcarriers.”
transmit the current symbol based on the total differential phase over a wireless channel (Paragraph 38 “The following example shows the snew transmitted symbosl cacluated fort he above equation:[…]”).

Dibiaso discloses all of the above with the exception of encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data portion with a component code associated with that modulation level to generate a level encoded data portion to be conveyed in a current symbol.
Lopez, in the same field of endeavor of improving data reliability, discloses encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data portion with a component code associated with that modulation level to generate a level encoded data portion to be conveyed in a current symbol (see FIG. 5 and page 10, line 29; “Action 502. The transmitting device 12 may encode the FCS and the first data bits,”[Encoding uncoded data prior to transmission is, however, considered common general knowledge of a person skilled in the art and could even be considered implicitly disclosed. Furthermore, the encoding of uncoded data in the field of differential encoding and in the field of multi-level coded modulation is also explicitly known from the prior art as shown]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of DiBiaso as taught by Lopez and  encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data portion with a component code associated with that modulation level to generate a level encoded data portion to be conveyed in a current symbol, thus allowing improved data reliability (Lopez, page 2, lines 18-20).

Regarding claim 2: 
The combination of DiBiaso and Lopez discloses the source apparatus of claim 1, wherein the current symbol is an M-ary PSK constellation symbol modulated with the total differential phase rotation relative to the previous symbol (DiaBoso, paragraph 38).

	Regarding claim 15: 
As shown in FIGS. 1-7, DiBiaso discloses a destination apparatus configured to perform non-coherent reception, comprising: 
a transceiver (FIG. 7, terrestrial repeater 702); 
a memory (FIG. 7, inherent); and 
a processor(FIG. 7, inherent) communicatively coupled to the transceiver and the memory, wherein the processor, the transceiver, and/or the memory are configured to: 
receive a symbol from a source apparatus transmitted over a wireless channel, the received symbol representing a current symbol conveying data and having been differentially modulated based on M-ary phase shift keying (PSK) modulation with a total differential phase, the total differential phase being determined as a sum of a plurality of level differential phases, each of the plurality of level differential phases corresponding to each modulation level of a plurality of modulation levels of the M-ary PSK modulation, a level encoded data portion conveyed in the current symbol being mapped to each of at least part of the plurality of modulation levels (Paragraph 34-36 “Tsym represents the symbols time period. The first equation represents a reference point for the first subcarrier. The second equation gives a +/- 15 degree offset for Differential Modulation for the remaining subcarriers.”
determine the plurality of level differential phases corresponding to the plurality of modulation levels based on the received symbol levels (paragraph 32; “ A primary signal having MPSK modulation may be received and a secondary signal added to symbols from the MPSK modulated signal as an offset to produce and offset signal [ Hence, a MPSK modulation is partitioned into a first modulation level comprising first data and second modulation comprising second data]).

Dibiaso discloses all of the above with the exception of extract, for each modulation level, data portion from the level differential phase corresponding to that modulation level, the extracted data portion of each of the at least part of the plurality of modulation levels being level encoded data portion having been protected with a component code associated with that modulation level and decode, for each of the at least part of the plurality of modulation levels, the level encoded data portion of that modulation level to obtain a corresponding level decoded data portion.
Lopez, in the same field of endeavor of improving data reliability, discloses extracting, for each modulation level, data portion from the level differential phase corresponding to that modulation level, the extracted data portion of each of the at least part of the plurality of modulation levels being level encoded data portion having been protected with a component code associated with that modulation level; and decoding, for each of the at least part of the plurality of modulation levels, the level encoded data portion of that modulation level to obtain a corresponding level decoded data portion (see FIG. 5 and page 10, line 29; “Action 502. The transmitting device 12 may encode the FCS and the first data bits,”[Extracting and decoding data is considered common general knowledge of a person skilled in the art and could even be considered implicitly disclosed. Furthermore, the extracting and decoding of data in the field of differential encoding and in the field of multi-level coded modulation is also explicitly known from the prior art as shown]). 


Regarding claim 16:
The combination of DiBiaso and Lopez discloses the destination apparatus of claim 15, wherein the current symbol is an M-ary PSK constellation symbol modulated with the total differential phase rotation relative to a previous symbol (DiaBoso, paragraph 38).
	
	Regarding claim 29: 
As shown in FIGS. 1-7, DiBiaso discloses a method of a source apparatus configured to perform non-coherent transmission, the method comprising: 
wherein an M-ary phase shift keying (PSK) modulation being partitioned into the plurality of modulation levels (paragraph 32; “ A primary signal having MPSK modulation may be received and a secondary signal added to symbols from the MPSK modulated signal as an offset to produce and offset signal [ Hence, a MPSK modulation is partitioned into a first modulation level comprising first data and second modulation comprising second data]); 
determining a total differential phase between a previous symbol and the current symbol as a sum of level differential phases of the plurality of modulation levels, the level differential phase of each Paragraph 34-36 “Tsym represents the symbols time period. The first equation represents a reference point for the first subcarrier. The second equation gives a +/- 15 degree offset for Differential Modulation for the remaining subcarriers.”); and 
transmitting the current symbol based on the total differential phase over a wireless channel (Paragraph 38 “The following example shows the snew transmitted symbosl cacluated fort he above equation:[…]”).

Dibiaso discloses all of the above with the exception of encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data portion with a component code associated with that modulation level to generate a level encoded data portion to be conveyed in a current symbol.
Lopez, in the same field of endeavor of improving data reliability, discloses encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data portion with a component code associated with that modulation level to generate a level encoded data portion to be conveyed in a current symbol (see FIG. 5 and page 10, line 29; “Action 502. The transmitting device 12 may encode the FCS and the first data bits,”[Encoding uncoded data prior to transmission is, however, considered common general knowledge of a person skilled in the art and could even be considered implicitly disclosed. Furthermore, the encoding of uncoded data in the field of differential encoding and in the field of multi-level coded modulation is also explicitly known from the prior art as shown]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of DiBiaso as taught by Lopez and  encode, for each modulation level of at least part of a plurality of modulation levels, a corresponding level uncoded data 

	Regarding claim 30: 
As shown in FIGS. 1-7, DiBiaso discloses a method of a destination apparatus configured to perform non-coherent reception, the method comprising: 
receiving a symbol from a source apparatus transmitted over a wireless channel, the received symbol representing a current symbol conveying data and having been differentially modulated based on M-ary phase shift keying (PSK) modulation with a total differential phase, the total differential phase being determined as a sum of a plurality of level differential phases, each of the plurality of level differential phases corresponding to each modulation level of a plurality of modulation levels of the M-ary PSK modulation, a level encoded data portion conveyed in the current symbol being mapped to each of at least part of the plurality of modulation levels (Paragraph 34-36 “Tsym represents the symbols time period. The first equation represents a reference point for the first subcarrier. The second equation gives a +/- 15 degree offset for Differential Modulation for the remaining subcarriers.”); 
determine the plurality of level differential phases corresponding to the plurality of modulation levels based on the received symbol levels (paragraph 32; “ A primary signal having MPSK modulation may be received and a secondary signal added to symbols from the MPSK modulated signal as an offset to produce and offset signal [ Hence, a MPSK modulation is partitioned into a first modulation level comprising first data and second modulation comprising second data]). 


Lopez, in the same field of endeavor of improving data reliability, discloses extracting, for each modulation level, data portion from the level differential phase corresponding to that modulation level, the extracted data portion of each of the at least part of the plurality of modulation levels being level encoded data portion having been protected with a component code associated with that modulation level; and decoding, for each of the at least part of the plurality of modulation levels, the level encoded data portion of that modulation level to obtain a corresponding level decoded data portion (see FIG. 5 and page 10, line 29; “Action 502. The transmitting device 12 may encode the FCS and the first data bits,”[Extracting and decoding data is considered common general knowledge of a person skilled in the art and could even be considered implicitly disclosed. Furthermore, the extracting and decoding of data in the field of differential encoding and in the field of multi-level coded modulation is also explicitly known from the prior art as shown]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of DiBiaso as taught by Lopez extracting, for each modulation level, data portion from the level differential phase corresponding to that modulation level, the extracted data portion of each of the at least part of the plurality of modulation levels being level encoded data portion having been protected with a component code associated with that modulation level; and decoding, for each of the at least part of the plurality of modulation levels, the level encoded .



Allowable Subject Matter
Claims 3-14 and 17-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of claims 3-14 and 17-28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633